Citation Nr: 1635118	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  14-17 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of chronic prostatitis currently evaluated as 20 percent disabling.

2.  Evaluation of residuals, fracture, right fourth digit (ring finger) with degenerative arthritis currently evaluated as 0 percent disabling.

3.  Entitlement to an earlier effective date for entitlement to VA compensation for prostatitis.  

4.  Entitlement to an earlier effective date for entitlement to VA compensation for residuals, fracture, right fourth digit with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to January 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 by a Regional Office (RO) of the Department of Veterans Affairs (VA), which confirmed and continued a 20 percent rating for the prostatitis, effective from August 7, 2009 and a noncompensable rating for the fracture residuals, right fourth digit, effective from initial entitlement of February1, 1993.

In regards to the effective date claims, the Board is characterizing the issues to be entitlement to earlier effective dates for entitlement to VA compensation for the prostate disorder and right ring finger disorder due to the vagueness of the adjudications rendered by the RO in these matters.  Thus the Board shall consider the appropriateness of assigning earlier effective dates for service connection and where applicable, for an increased rating.   

In a May 2014 rating decision, the RO adjudicated multiple issues that were raised in the Veteran's December 31, 2012 claim.  The Veteran has submitted a notice of disagreement with that determination.  From a review of the electronic record, the RO has acknowledged the notice of disagreement and it appears they are in the process of responding with a statement of the case.  Under these circumstances, the Board declines to take jurisdiction of this issue pursuant to Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

To the extent that the December 31, 2012 notice of disagreement (NOD) on appeal, appears to be attempting to allege clear and unmistakable error (CUE) in unnamed rating decisions addressing the ratings and effective dates assigned for the prostate disorder and the right ring finger disorder, as well as adjudications of issues not presently on appeal, these matters are referred to the RO to address further.

The issue of entitlement to increased ratings for chronic prostatitis and for residuals, fracture, right fourth digit are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO, in an August 1993 rating, granted service connection for prostatitis with a 0 percent (noncompensable rating) assigned from an effective date of February 1, 1993, and granted service connection for residuals, fracture, right fourth digit with a noncompensable rating assigned effective February 1, 1993, the date of original claim.  The Veteran did not appeal this decision with regard to the effective dates assigned. 

2.  In the absence of a timely appeal of the August 1993 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to February 1, 1993, for the grant of service connection for prostatitis and residuals, fracture, right fourth digit is not assignable.

3.  The RO in a December 2009 rating granted a 20 percent rating for the prostate disorder, effective August 7, 2009.  The Veteran did not appeal this decision with regard to the effective dates assigned for the higher rating.

4.  In the absence of a timely appeal of the December 2009 rating decision with respect to the assigned effective date, that decision is final; an effective date prior to August 7, 2009, for the grant of a 20 percent rating for prostatitis is not assignable.





CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date prior to February 1, 1993, for the award of service connection for prostatitis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2015) ); Rudd v. Nicholson, 20 Vet. App. 296 (2006).
 
2.  The criteria are not met for an effective date prior to February 1, 1993, for the award of service connection for residuals, fracture, right fourth digit.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.1 , 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2015) ); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  An effective date prior to August 7, 2009, for the grant of a 20 percent rating for prostatitis is not assignable.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I VA's Duties to Notify and Assist

No notice or assistance is needed as to the claims regarding an earlier effective date because, as discussed below, these claims must be dismissed as a matter of law. 

II. Entitlement to an Earlier Effective Dates for the Prostate Disorder and Right Ring Finger Disorder

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(i).  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2015).  A substantive appeal consists of a properly completed VA Form 9 or other correspondence containing the necessary information.  38 C.F.R. § 20.202 (2015).  

After a veteran receives the statement of the case, he must file a formal appeal within sixty days from the date the statement of the case is mailed or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b); Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542   (1992) (stating that where a claimant did not perfect an appeal by timely filing a substantive appeal, the rating decision then becomes final).

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered. 38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r). 

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2015).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2014); Norris v. West, 12 Vet. App. 413, 421 (1999).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). 

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Generally, a claim that has been previously denied in a final decision may be reopened upon receipt of new and material evidence, as explained above.  Claims for an earlier effective date, however, can only be brought within the appeal period from the original decision that assigned the effective date in dispute.  Otherwise, once a rating decision that establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error, or "CUE."  In other words, there can be no freestanding claims for an earlier effective date; when such a freestanding claim is raised, the appeal should be dismissed. Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that a freestanding claim for an earlier effective date vitiates the rule of finality and is not allowed).  As far as the question of whether any rating contains CUE, this is not presently before the Board, but has been referred to the RO to further address.  

The Court has held that, in a case where the law, as opposed to the facts, is dispositive of the claim, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

The Board shall discuss the procedural history of both the prostate disorder and the right ring finger disorder together before adjudicating these issues.

In February 8, 1993, the Veteran filed an original claim for service connection for the right ring finger injury and a prostate disorder.  This is noted to have been filed a month from his discharge from service in January 31, 1993, thus the claim for both issues was filed within less than one year of his discharge.  

In August 1993 the RO granted service connection for prostatitis with a 0 percent (noncompensable rating) assigned from an effective date of February 1, 1993, and granted service connection for the right ring finger injury again with a noncompensable rating assigned effective February 1, 1993.  This effective date is noted to be the day following his separation from service on January 31, 1993; no earlier effective date is permissible under the law.  38 C.F.R. § 3.400(b)(2)(i).  Notice of this rating was sent on August 20, 1993.  The Veteran did not appeal any aspect of this rating.  Subsequently a rating was issued in February 1997 addressing another issue.  As such, the ratings for the noncompensable ratings for the prostate disorder and right ring finger disorder from initial entitlement to service connection in February 1, 1993 were not disturbed.  

The Veteran submitted a VAF 21-4138 signed November 8, 2001, but date stamped on October 23, 2001 and November 2, 2001 which appears to have requested an increased rating for his prostate disorder.  This was marked by the RO as having been received on July 27, 2002.  

In May 2002, with notice sent May 31, 2002, the RO did not adjudicate either the prostate or the right finger issues but focused on other issues.  The noncompensable ratings remained in effect for both issues from February 1, 1993.  Subsequent ratings in July 2003 (with notice sent July 23, 2003) and February 2007 (with notice sent February 10, 2007) did not address the prostate claim on the VAF 21-4138 signed November 8, 2001 and date stamped October 23, 2001 and November 2, 2001.  The Veteran did not initiate any appeals with the RO's failure to adjudicate a claim regarding the prostate or the continued noncompensable ratings assigned from February 1, 1993 for prostate or the right ring finger.  

On August 7, 2009 the Veteran again filed a claim for an increased rating for his prostate disorder.  Thereafter the RO in a December 2009 rating granted a 20 percent rating effective August 7, 2009 for the prostate disorder.  The noncompensable rating assigned prior to this date for this disorder dating back to February 1, 1993 was not disturbed.  Notice of this rating was sent on December 28, 2009.  The Veteran did not appeal this decision, to include the August 7, 2009 effective assigned for the prostate disorder and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  No further communications regarding the prostate were made between the time of this rating and the December 21, 2011 claim currently on appeal.  

In regards to the right finger disorder there were no communications filed between the August 1993 original grant of service connection with initial noncompensable rating assigned February 1, 1993 and the December 21, 2011 claim on appeal.  

After the Veteran filed his claim on December 21, 2011 alleging entitlement to increased ratings for the prostate rated as 20 percent disabling and the right ring finger disability rated as noncompensable, the RO's rating confirmed and continued these ratings and left undisturbed the prior effective dates assigned for these ratings.   

The Board finds that entitlement to an effective date prior to February 1, 1993 for entitlement to service connection for the right ring finger disorder and for the prostate disorder is not warranted.  As previously noted, this date was one day after the Veteran was separated from service, and the law clearly states that for claims filed within one year of discharge, as was the case in this instance, the earliest effective date for entitlement to VA compensation based on service connection is one day after discharge from the service.  38 C.F.R. § 3.400(b)(2)(i).  Moreover as the Veteran did not appeal the effective date assigned in the original grant of service connection in the August 1993 rating granting service connection for the right finger disorder and prostate disorder, his attempt to now challenge the effective dates assigned for these grants of service connection now amounts to freestanding claims for an earlier effective date for service connection.  As these are freestanding earlier effective claims, the appealed issues for earlier grants of service connection are dismissed.  Rudd, 20 Vet. App. at 300.   

Because the right ring finger disorder is assigned a noncompensable rating effective from the original grant of service connection, there is no need to further address an effective date for this assigned disability rating.  

In regards to the prostate disorder, the Board does note that he apparently filed a claim for an increased rating for the prostate disorder as early as the VAF 21-4138 signed November 8, 2001, but date stamped on October 23, 2001 and November 2, 2001 and later marked by the RO as having been received on July 27, 2002.  The Board further notes that the December 2009 rating granted a 20 percent rating effective August 7, 2009 for the prostate disorder did not acknowledge that an earlier claim was before it.  However the Veteran failed to appeal the effective date rating assigned for the 20 percent rating in the December 2009 rating.  The Veteran's attempt to now challenge the effective date for the assigned 20 percent rating now amounts to a freestanding claim for an earlier effective date.  Again, as this is a freestanding earlier effective claim, the appeal is dismissed.  Rudd, 20 Vet. App. at 300.   


ORDER

The claim for entitlement to an effective date prior to February 1, 1993 for a grant of service connection for prostatitis is dismissed.

The claim for entitlement to an effective date prior to February 1, 1993 for a grant of service connection for residuals, fracture, right fourth digit is dismissed.

The claim for entitlement to an effective date prior to August 7, 2009 for the grant of a 20 percent rating for prostatitis is dismissed.


REMAND

The Veteran contends that higher ratings are warranted for both his prostate disorder and his right hand disorder of residuals of a fracture to the right fourth digit.  He is noted to have last had a VA examination to address both disorders in April 2012 over four years ago.  He has asserted worsening of both disorders and expressed dissatisfaction with having not been given a recent examination in contentions in his May 2014 substantive appeal.  Further the Board notes that recent evidence contained in a 103 page document received 12/14/15 shows issues with his hands including "trigger finger" and urinary symptoms of urge incontinence.  See 103 page documents titled STRS but containing records from 1997-2015 entered into VBMS on July 16 2015 at pg 18.  

Given the Veteran's continued assertion that these service-connected disabilities are more severely disabling than reflected in the currently assigned ratings, and in light of the amount of time since his last examination for these disabilities and the possible increase in their severity since, reexamination is needed to fully and fairly evaluate the conditions on appeal.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability. . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."); 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA examination(s) to assess the nature and current severity of his service-connected a) chronic prostatitis and 
b) degenerative arthritis of the ring finger (4th digit) of the right hand.   

The entire claims file and a copy of this REMAND must be made available to the examiner(s).  The examiner(s) should note in the examination report(s) that the evidence in the claims file has been reviewed to become familiar with its medical history.  The examination(s) should include any diagnostic testing or evaluation deemed necessary by the examiner(s).  The examiner(s) should report in detail all relevant clinical findings, all diagnoses, and all current complaints.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

2.  If any benefit sought remains denied, issue a supplemental statement of the case. Then, return the case to the Board, if otherwise in order.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


